

Exhibit 10.1


TERMINATION AND NONDISCLOSURE AGREEMENT
WITH WAIVER AND RELEASE




This Termination and Nondisclosure Agreement with Waiver and Release
(hereinafter "the Agreement") is executed this 19 day of January, 2007 by and
between PSI Corporation, a Nevada Corporation (the "Company") and David V. Lott
("Lott").


WHEREAS Lott on his own behalf and on behalf of his heirs, executors,
administrators, representatives, successors and assigns, and the Company on its
own behalf and on behalf of its present and future parents, subsidiaries,
divisions, affiliates, representatives, officers, directors, shareholders,
agents, successors and assigns, desire to amicably resolve and conclude any and
all disputes or potential disputes relating to Lott's employment or termination
of Lott's employment with the Company;


NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, Lott and the Company do hereby agree as follows:


1. In consideration of Lott's execution of this Agreement, the Company will
pay Lott:



(a)
the sum of six thousand dollars ($6,000), in accrued compensation, together with
one thousand forty nine dollars and fifty nine cents ($1,049.59) as
reimbursement of expenses incurred by Lott on behalf of the Company. The Company
will wire transfer the payment to Lott pursuant to instructions to be provided
by Lott within three (3) business days of its receipt of funding from any
source. In the event that Lott has not been paid under this subparagraph (a) on
or before July 1, 2007 then Lott, at his option, may upon 2 days prior notice to
the notice declare the provisions contained in Paragraphs 7 and 8 herein below
null and void and of no further force and effect;




(b)
three thousand dollars ($3,000) per month, for a period of 12 months, beginning
on February 1, 2007, with the final three thousand dollar ($3000) payment due on
January 1, 2008, with each such payment to be received by Lott on or before the
5th day of each month; and




(c)
one million (1,000,000) Rule 144 restricted shares of PSI Corporation common
stock, appropriately adjusted to reflect any stock dividend, stock split,
recapitalization, merger, reorganization or other change in the shares which may
be made by the Company after the date of this Agreement, delivered in two
hundred and fifty thousand (250,000) restricted share increments on May 1, 2007,
August 1, 2007, November 1, 2007 and February 1, 2008, subject to acceleration
of the issuance in the event of any acquisition of a majority of the outstanding
shares of the Company. Approval of this Agreement by the Board of Directors of
the Company shall include specific authorization to issue all of the shares as
described herein.

 
 

--------------------------------------------------------------------------------


 
2. The Company will respond to any inquiry regarding Lott by any person or
entity by following its standard practice to disclose only dates of employment,
wage rates, and positions held, and to state that it is the Company's policy to
provide only this information.


3. Lott acknowledges that the consideration recited in this Agreement represents
a full and complete settlement of, and he hereby waives any and all claims or
rights of any kind or description against the Company that he has had, now has
or may have in the future regarding any matter that predates the execution of
this Agreement, including but not limited to all asserted and unasserted rights
to and claims for wages; benefits; monetary and equitable relief, punitive,
compensatory or liquidated damages; attorneys' fees; costs or disbursements, or
employment with the Company in any position at any time; provided, however, that
nothing contained herein shall constitute a waiver of Lott's rights to any
equity securities including, but not limited to his rights under that certain
Warrant Agreement for 400,000 shares dated on or about May 1, 2006.


4. In consideration of the benefits set forth in this Agreement, the parties
hereby release each other from any and all liability to him/it because of any
claim or cause of action against the other party which either party ever had,
has or hereafter can, shall or may have, upon or by reason of any matter, cause
or thing whatsoever, from the beginning of the world to the day of the date of
this Agreement and which may arise in the future out of any and all occurrences
predating this Agreement including, without limitation, any claim based on,
derived from or relating in any way to Lott's employment by the Company or the
conclusion of said employment. This release shall not include a release of
either party's rights to enforce the terms of this Agreement, but includes,
without limitation, all claims for alleged discrimination or retaliation based
on or relating to sex, age, race, color, religion, national origin, ancestry,
citizenship, marital status, familial status, parental status, sexual
orientation or disability, and includes any claim, asserted or unasserted, which
could arise under any federal, state, or local statute. This release also
includes, without limitation, no matter how denominated or described, any claim
of discrimination or retaliation under any federal, state or local law, rule,
regulation or executive order and any claim of wrongful discharge or
termination; breach of contract, written or oral, express or implied; breach of
promise or public policy; retaliation; impairment of economic opportunity; loss
of business opportunity; fraud; misrepresentation; intentional infliction of
emotional distress; psychological harm or any other tort; pain and suffering;
perceived disability; history of disability; payment of wages or benefits. This
release extends and applies to all unknown, unsuspected and unanticipated
claims, liens, injuries and damages as well as to those now known.


5. The Parties further agree that a material term of this Agreement is that both
the fact of its existence and its terms shall be kept and remain strictly
confidential and shall not be disclosed to any person or entity except the
following: (a) Melody C. Lott, the Company's officers, the accountants and
attorneys of each who have a need to know in order to carry out the terms of
this Agreement and that party's ordinary business, and who shall be instructed
to comply with these confidentiality provisions, (b) as required by rule or
order of any court, tribunal or governmental agency, or as necessary to comply
with the disclosure and reporting requirements applicable to a public company,
or (c) in response to a court- or tribunal-ordered subpoena or discovery
request. If disclosure is required pursuant to (b) or (c), then the disclosing
party agrees to notify the other party within two (2) business days of the event
giving rise to the requirement of disclosure. Lott agrees and acknowledges that
any breach by him of the obligations contained in this paragraph would
constitute a material breach of this Agreement and would require him to tender
back to the Company the payment set forth in Paragraph 1.


2

--------------------------------------------------------------------------------


 
6. The parties mutually agree and promise that they shall not at any time
express a negative opinion concerning, or disclose facts that tend to disparage,
denigrate, criticize or negatively portray, each other and, in the case of the
Company, its officers, affiliates, or the business, operations, personnel,
policies or procedures of any of them. This paragraph will not be construed to
prevent Lott from describing his duties at the Company or from stating that he
voluntarily resigned his employment.


7. Lott acknowledges that his position with the Company has given him access to
confidential information of substantial importance to the Company and its
business. Accordingly, beginning as of the date hereof and continuing through
the first anniversary of this Agreement, Lott will not either individually or in
partnership or jointly or in conjunction with any other person, entity or
organization, as principal, agent, consultant, lender, contractor, employer,
employee, investor, shareholder or in any other manner, directly or indirectly,
advise, manage, carry on, establish, control, engage in, invest in, offer
financial or business assistance or services to, or permit his name or any part
thereof to be used by, any business that competes with the Company with regard
to any company with which the Company has a current contractual relationship or
has had a contractual relationship with, at any time within the twenty-four
months preceding the date of this Agreement. Lott and the Company will, in good
faith on or before March 1, 2007, prepare the list of all companies with which
Lott is precluded from having any business relationship in competition with the
Company.


8. Lott further agrees and acknowledges his obligation not to use or disclose to
anyone any Confidential Information of the Company, its parents, subsidiaries or
affiliates made known to him during his employment by the Company. As used
herein, the term "Confidential Information" means any confidential or
proprietary information or trade secrets, including, but not limited to,
business or marketing plans, financial or other data, profit plans, know-how,
inventions, discoveries, processes, drawings, notes, instructions, business
dealings or plans or the like of (i) the Company, or any direct or indirect
subsidiary or affiliate of the Company or (ii) any of its customers or vendors.
The term "Confidential Information" does not include information that (i) is or
becomes part of the public domain through no fault of Lott's, or (ii) is
rightfully obtained by Lott from a third party with a right to divulge such
information to him, or (iii) is required by law, regulation or subpoena. You
recognize that irreparable injury would be caused to the Company, not adequately
compensable by money damages, by your violation of any provision of this
paragraph. You further agree that in the event of any such violation or
threatened violation, in addition to such other rights and remedies as may exist
in the Company's favor, the Company will be entitled to recover its attorneys'
fees and costs in any action to enforce any provision of this paragraph, and the
Company may apply to a court of law or equity to enforce the specific
performance of such provisions and, without notice to you, may apply for an
injunction or temporary restraining order against any act which would violate
any such provisions


9. The Company will indemnify Lott as described in Section 7.01 of the Company's
By-Laws in effect as of the date hereof, as follows:


Section 7.01 Indemnification and Insurance.


a) Indemnification of Directors and Officers.


3

--------------------------------------------------------------------------------


 
(i) For purposes of this Article, (A) "Indemnitee" shall mean each director or
officer who was or is a party to, or is threatened to be made a party to, or is
otherwise involved in, any Proceeding (as hereinafter defined), by reason of the
fact that he or she is or was a director or officer of the corporation or is or
was serving in any capacity at the request of the corporation as a director,
officer, employee, agent, partner, or fiduciary of, or in any other capacity
for, another corporation or any partnership, joint venture, trust, or other
enterprise; and (B) "Proceeding" shall mean any threatened, pending or completed
action or suit (including without limitation an action, suit or proceeding by or
in the right of the corporation), whether civil, criminal, administrative or
investigative.


(ii) Each Indemnitee shall be indemnified and held harmless by the corporation
for all actions taken by him or her and for all omissions (regardless of the
date of any such action or omission), to the fullest extent permitted by Nevada
law, against all expense, liability and loss (including without limitation
attorneys' fees, judgments, fines, taxes, penalties, and amounts paid or to be
paid in settlement) reasonably incurred or suffered by the Indemnitee in
connection with any Proceeding.


(iii) Indemnification pursuant to this Section shall continue as to an
Indemnitee who has ceased to be a director or officer and shall inure to the
benefit of his or her heirs, executors and administrators.


(iv) The expenses of officers and directors incurred in defending a civil or
criminal action, suit or proceeding, involving alleged acts or omissions of such
officer or director in his or her capacity as an officer or director of the
corporation, must be paid, by the corporation or through insurance purchased and
maintained by the corporation or through other financial arrangements made by
the corporation, as they are incurred and in advance of the final disposition of
the action, suit or proceeding, upon receipt of an undertaking by or on behalf
of the director or officer to repay the amount if it is ultimately determined by
a court of competent jurisdiction that he or she is not entitled to be
indemnified by the corporation.



10. If any provision of this Agreement is found by a court of competent
jurisdiction to be void or unenforceable, then such provision shall be severed
herefrom and all other provisions of this Agreement shall remain in full force
and effect; provided, however, that if any release or waiver set forth in
paragraphs 3 or 4 of this Agreement is held by a court of competent jurisdiction
to be void or unenforceable in whole or in part, all obligations under this
Agreement shall be nullified and all payments made to Lott under this Agreement
shall be returned to the Company within ten days of notice to Lott of such
court.


11. Both Lott and the Company have participated in drafting this Agreement, and
any rule of construction to the effect that ambiguities ought to be resolved
against the drafting party shall not apply in any interpretation of this
Agreement.
 
12. By signing this Agreement, Lott acknowledges and agrees that he has been
encouraged and urged to consult with an attorney of his choice before signing
this Agreement, and he has had an ample opportunity to do so and to consider
this Agreement; that he has carefully read and understands the terms of this
Agreement; he has signed this Agreement freely and voluntarily and without
duress or coercion and with full knowledge and understanding of its significance
and consequences and of the rights relinquished, surrendered, released and
discharged hereunder; that in exchange for executing this Agreement, his
resignation and releasing any and all claims against the Company, he is
receiving consideration to which, with the exception of the $6,000 referenced in
Paragraph 1(a), he is not otherwise entitled and which he would not otherwise
receive; and that the only consideration for signing this Agreement is set forth
herein, and no other promise, agreement or representation of any kind has been
made to her by any person or entity to cause her to sign this Agreement.


4

--------------------------------------------------------------------------------


 
13. Neither party to this Agreement can claim a breach of the Agreement based on
the party's own actions.


14. The Company and Lott shall attempt to amicably resolve all disputes,
controversies or difference arising out of or in relation to this Agreement. If
such amicable settlement cannot be obtained, then any such dispute shall be
submitted to binding arbitration in Colorado, before a qualified arbitrator
selected in accordance with the standard rules of the American Arbitration
Association or its successors ("AAA"). In the event the Company and Lott cannot
agree upon an arbitrator, each of them shall select an arbitrator, and the two
arbitrators shall select an arbitrator who, together with the two selecting
arbitrators, shall serve as a three-member arbitration panel. The rules of the
AAA, as amended from time to time, shall govern any arbitration proceeding
brought under this Agreement.


15. This Agreement constitutes the complete understanding between Lott and the
Company and supersedes any and all prior agreements between them concerning its
subject matter. No other promises or agreements shall be binding unless in
writing and signed by both Lott and the Company with specific reference to this
Agreement.


16. This document may be executed in counterparts.


17. The Parties agree and understand that no modification, termination or waiver
of any provision of this Agreement shall be valid unless it is in writing and
signed by both parties hereto.


18. This Agreement does not become effective for a period of seven (7) days
after Lott has executed it, during which time Lott shall have the right to
rescind his agreement. This document shall be automatically rescinded if Lott
has not executed and returned it by the fifth (5th) day after receipt by Lott or
his counsel.


In witness whereof, the parties hereto have executed this Termination and
Nondisclosure Agreement with Waiver and Release as of the date set forth in the
first paragraph hereof.


 


PSI CORPORATION
 
DAVID V. LOTT
           
By: /s/ David Foni
 
/s/ David V. Lott
Name: David Foni
   
Title: Director and authorized officer
   

 

5

--------------------------------------------------------------------------------





